Exhibit 10.3
BROWN-FORMAN
2004 OMNIBUS COMPENSATION PLAN
RESTRICTED STOCK AWARD AGREEMENT
SUMMARY

     
Participant:
  [Name]
Award Date:
  July XX, 20XX
Performance Period
  May 1, 20XX through April 30, 20XX
Share Calculation Date:
  As soon as practicable following the Performance Period
Restriction Ending Date:
  April 30, 20XX
Target Dollar Award:
  $[Value]
Class of Shares:
  Brown-Forman Corporation Class A Common
Award Date Price per
Share:
  $[Value]

THIS AWARD, effective as of the Award Date set forth above, represents a grant
of Class A Common Restricted Stock by Brown-Forman Corporation, a Delaware
corporation (the “Company”), under the Company’s 2004 Omnibus Compensation Plan,
as amended (the “Plan”) to the Company employee named above (“Participant”).
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the Plan.
1. Award. The Plan Administrator shall designate a Target Dollar Award amount
for each Participant within 90 days of the beginning of the Performance Period,
and shall designate Performance Measures for the Performance Period. In arriving
at a Target Dollar Award, the Plan Administrator has the right, but not the
requirement, to solicit input from the Participant as to the target dollars to
be delivered as Restricted Stock. Shortly after the end of the Performance
Period, the Target Dollar Award will be adjusted for actual performance against
the approved Performance Measures, which shall never be less than one-half nor
more than one-and-one-half times the Target Dollar Award (the “Adjusted
Dollars”), and the Adjusted Dollars will be converted into shares of Class A
Common Restricted Stock by dividing the Adjusted Dollars by the Award Date Price
per Share, rounding up to the next whole share (the “Initial Calculation of
Restricted Shares”). The number of shares of Restricted Stock issuable to the
Participant under this Award shall then be increased by a number of shares of
Restricted Stock equivalent in value to the dividends that would have been
payable on the Initial Calculation of Restricted Shares in fiscal years two and
three of the Performance Period, calculated using the Award Date Price per
Share, rounding up to the next whole share. Restricted Stock shall be issued in
the name of the Participant, legended with the appropriate restriction, and held
in escrow by the Company or its agent. Upon the vesting of the Restricted Stock,
and the satisfaction of applicable withholding requirements under IRC Section
10(C), the Company shall issue or cause to be delivered to the participant one
or more unlegended stock certificates in respect of such Restricted Stock.
2. Term; Vesting. The term of this Award is for a period of four years from the
first day of the Performance Period of the Award. The Participant must remain
continuously employed by the Company for a period of four fiscal years beginning
with the fiscal year of the Award and extending through the Restriction Ending
Date in order to be considered vested in the Award, except as provided in
Section 3 below. Assuming continued employment, following the Restriction Ending
Date the restrictions will be removed and the unrestricted vested shares shall
be delivered to the Participant.
3. Termination of Employment. In the event the Participant does not remain
continuously employed by
[2010 Form]

Page 1 of 6



--------------------------------------------------------------------------------



 



the Company until the Restriction Ending Date, the following rules will apply:
     3.1 Retirement. “Retirement” means termination of employment, with the
consent of the Company, on or after reaching age 55 with at least five (5) full
years of service, or on or after reaching age 65 with any service. If the
Participant terminates employment by reason of Retirement, the Performance
Period and Share Calculation Date will remain unaffected; except that the
Participant will not be required to remain employed following his or her
Retirement date in order to receive the delivery of the shares hereunder;
provided, however, that if the Participant terminates employment by reason of
Retirement during fiscal 2011, the Target Dollar Award of this Award shall be
prorated based upon the number of whole months worked during fiscal 2011 prior
to Retirement (out of a 12 month year), with any unearned portion of the Award
being immediately canceled and forfeited. Notwithstanding any other provision of
this Award, the number of shares of the Company’s Class A Common Stock
represented by this Award which are to be delivered pursuant to this Section 3.1
(with the number of shares to be delivered calculated under the applicable
provisions of this Award) shall be delivered to the Participant within sixty
(60) days of the end of the Performance Period (or if the Retirement date shall
occur following the end of the Performance Period, within sixty (60) days of the
Retirement date), with the delivery date within such period to be determined by
the Company in its sole discretion.
     3.2 Death/Disability. If the Participant dies or terminates employment due
to Disability (“Disability” to be determined by the Plan Administrator in its
sole discretion in accordance with Section 2.19 of the Plan), the Award will be
adjusted for performance at Target, vest immediately, and the number of shares
of the Company’s Class A Common Stock represented by this Award shall be
delivered to the Participant’s beneficiary(ies) within thirty (30) days of the
Participant’s death or termination of employment due to Disability, with the
delivery date within such period to be determined by the Company in its sole
discretion. Provided, however, that if the Participant dies or terminates
employment due to Disability during fiscal 2011, the Target Dollar Award of this
Award shall be prorated based upon the number of whole months worked during
fiscal 2011 prior to death/termination due to Disability (out of a 12 month
year), with any unearned portion being immediately canceled and forfeited.
     3.3 Voluntary Termination, Involuntary Termination for Cause, Involuntary
Termination for Poor Performance. The full amount of the Award shall be
immediately forfeited to the Company, without compensation to the Participant,
in the event of the Participant’s voluntary termination, involuntary termination
for Cause (as such term is defined in the Plan), or involuntary termination for
Poor Performance (as determined by the Plan Administrator in its sole
discretion) prior to the Restriction Ending Date.
     3.4. Involuntary Termination – “No Fault”. If the Participant’s employment
is involuntarily terminated with “no fault” on the part of the Participant (as
determined by the Plan Administrator in its sole discretion), the Performance
Period and Share Calculation Date will remain unaffected; except that the
Participant will not be required to remain employed following his or her “no
fault” termination in order to receive the delivery of the shares hereunder;
provided, however, that if the Participant’s employment is involuntarily
terminated with “no fault” on the part of the Participant during fiscal 2011,
the Target Dollar Award of this Award shall be prorated based upon the number of
months worked during fiscal 2011 prior to termination (out of a 12 month year),
with any unearned portion being immediately canceled and forfeited.
Notwithstanding any other provision of this Award, the number of shares of the
Company’s Class A Common Stock represented by this Award which are to be
delivered pursuant to this Section 3.4 (with the number of shares to be
delivered calculated under the applicable provisions of this Award) shall be
delivered to the Participant within sixty (60) days of the end of the
Performance Period (or if the “no fault” termination date shall occur following
the end of the Performance Period, within sixty (60) days of the “no fault”
termination date), with the delivery date within such period to be determined by
the Company in its sole discretion.
[2010 Form]

Page 2 of 6



--------------------------------------------------------------------------------



 



     3.5 Termination for any Other Reasons. Unless otherwise determined by the
Plan Administrator, in its sole discretion, if the Participant’s employment
terminates for any reason other than those set out in items 3.1, 3.2, 3.3 or 3.4
above or item 4 below prior to the Restriction Ending Date, the full amount of
the Award shall be immediately forfeited to the Company, without compensation to
the Participant. Notwithstanding the foregoing, if the Plan Administrator
determines to accelerate the Restriction Ending Date for any Award upon the
Participant’s termination of employment, the payment date will be a date within
sixty (60) days following the Participant’s termination of employment, with the
payment date within such period to be determined by the Company in its sole
discretion.
4. Change in Control. Upon the occurrence of a Change in Control, as defined in
the Plan, Awards shall be treated in accordance with Article 11 of the Plan.
Provided however, that in the event a termination without Cause or by
Constructive Discharge (with the circumstances constituting a Constructive
Discharge to be determined by the Plan Administrator in its discretion at or
prior to a Change of Control) following a Change of Control occurs during fiscal
2011, the Target Value Dollar Award of this Award shall be prorated based upon
the number of whole months worked during fiscal 2011 prior to termination (out
of a 12 month year), with any unearned portion being immediately canceled and
forfeited.
5. Rights as a Stockholder. During the Performance Period prior to the issuance
of Restricted Stock, the Participant has no rights as a stockholder (including,
but not limited to, the right to receive regular quarterly dividends or dividend
equivalents). However, following the issuance of Restricted Stock after the end
of the Performance Period, the Participant will have the same stockholder rights
as other holders of Class A Common stock except that vesting and the right to
sell the shares is restricted as provided herein. Dividends (or dividend
equivalents) are payable to the Participant following the issue of Restricted
Stock during the restriction period, unless the payment of such dividends
creates issues (as determined by the Plan Administrator) under any IRS or SEC
regulations including IRC Section 162(m), in which case they will be accrued and
paid out at the time the underlying Restricted Stock becomes free of
restrictions (or at such later date as the Plan Administrator determines such
issues are no longer present).
6. Restrictions on Transfer. Prior to the Restriction Ending Date and the
removal of the restrictions on the Shares, this Award and the Restricted Stock
may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution.
7. Recapitalization. If there is any change in the Company’s Shares through the
declaration of stock dividends, a recapitalization, stock splits, or through
merger, consolidation, exchange of Shares, or otherwise, or in the event of an
extraordinary dividend or other corporate transaction, the Plan Administrator
shall adjust the number and class of Shares subject to this Award (including by
making a different kind or class of securities subject to the Award), as well as
the Award Price per Share, to prevent dilution or enlargement of rights.
8. Beneficiary Designation. The Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Award is to be paid in case of his or her death
before he or she receives any or all of such benefit. Each such designation
shall revoke all prior designations by the Participant, shall be in a form
prescribed by the Company, and will be effective only when delivered during the
Participant’s lifetime to the Company at its executive offices, addressed to the
attention of the Compensation Department in Louisville, Kentucky.
9. Continuation of Employment. This Award shall not confer upon the Participant
any right to continued employment by the Company, nor shall this Award interfere
in any way with the Company’s
[2010 Form]

Page 3 of 6



--------------------------------------------------------------------------------



 



right to terminate the Participant’s employment at any time. A transfer of the
Participant’s employment between the Company and any of its subsidiaries, or
between any divisions or subsidiaries of the Company shall not be deemed a
termination of employment.
10. Miscellaneous.

  A)   This Award and the Participant’s rights under it are subject to all the
terms and conditions of the Plan and this Restricted Stock Award Agreement, as
they may be amended from time to time, as well as to such rules as the Plan
Administrator may adopt. The Plan Administrator may impose such restrictions on
this Award as it may deem advisable, including, without limitation, restrictions
under applicable Federal securities laws, under the requirements of any stock
exchange or market upon which such Shares are then listed and/or traded, and
under any blue sky or state securities laws applicable to such Shares. The
Restricted Stock shall be subject to the requirements that, if at any time the
Plan Administrator shall determine that (i) the listing, registration or
qualification of Class A Common Stock subject or related thereto upon any
securities exchange or under any federal or state law, or (ii) the consent or
approval of any governmental body, or (iii) an agreement by the Participant with
respect to the disposition of shares of Class A Common Stock is necessary or
desirable as a condition of, or in connection with, the delivery or purchase of
shares pursuant thereto, then in such event, the grant of Restricted Stock shall
not be effective unless such listing, registration, qualification, consent,
approval or agreement shall have been effected or obtained free of any
conditions not acceptable to the Plan Administrator.         The Plan
Administrator may administer, construe, and make all determinations necessary or
appropriate to the administration of the Plan and this Award, all of which shall
be binding upon the Participant.     B)   Subject to the provisions of the Plan,
the Board of Directors may terminate, amend, or modify the Plan; provided,
however, that no such termination, amendment, or modification of the Plan may in
any way adversely affect the Participant’s rights under this Award, without the
written consent of the Participant. This Agreement may not be modified, amended
or waived except by an instrument in writing signed by both parties hereto. The
waiver by either party of compliance with any provision of this Agreement shall
not operate or be construed as a waiver of any other provision of this
Agreement, or of any subsequent breach by such party of a provision of this
Agreement.     C)   The Company may deduct or withhold, or require the
Participant to remit to the Company, an amount sufficient to satisfy Federal,
state, and local taxes (including the Participant’s FICA obligation) required by
law to be withheld with respect to any exercise of the Participant’s rights
under this Award.         The Participant may remit sufficient cash to the
Company to satisfy the withholding requirement or the Participant may elect to
satisfy the withholding requirement, in whole or in part, by having the Company
withhold Shares having an aggregate Fair Market Value, on the date the tax is to
be determined, equal to the amount required to be withheld. Such elections shall
be irrevocable, shall be in writing, and shall be signed by the Participant
before the day that the transaction becomes taxable.     D)   The Participant
agrees to take all steps necessary to comply with all applicable Federal and
state securities law in exercising his or her rights under this Award.

[2010 Form]

Page 4 of 6



--------------------------------------------------------------------------------



 



  E)   This Award shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.     F)   The Company’s obligations
under the Plan and this Award shall bind any successor to the Company, whether
succession results from a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.     G)   To the extent not preempted by Federal law, this Award shall
be governed by, and construed in accordance with, the laws of the State of
Delaware.     H)   At all times when IRC Section 162(m) applies, all Awards to
Designated Executive Officers shall comply with its requirements, unless the
Plan Administrator determines that compliance is not desired or necessary for
any Award or Awards. To that end, the Plan Administrator may make such
adjustments it deems appropriate for a specific Award or Awards, except that a
performance-based Award cannot be replaced by a non-performance-based Award if
performance goals are not achieved, nor can the characterization of an Executive
Officer as a Designated Executive Officer, once made, change for a given
Performance Period.     I)   This Award is subject to the terms of the Plan and
Administrative Guidelines promulgated under it from time to time. In the event
of a conflict between this document and the Plan, the Plan document as well as
any determinations made by the Plan Administrator as authorized by the Plan
document, shall govern.     J)   The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.

[END OF TEXT.]
[2010 Form]

Page 5 of 6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Award to be executed as of
the Grant Date.

            BROWN-FORMAN CORPORATION
      By:           Lisa Steiner        Senior Vice President,
Chief Human Resources Officer     

              Agreed and Accepted:
                 Participant             

[2010 Form]

Page 6 of 6